Notice of Pre-AIA  or AIA  Status
The restriction requirement filed on 6/22/2021 has been reconsidered.  It is
believed that the search and the examination of all of the identified inventions and all of the pending claims would result in a serious search and/or examination burden because the groups of claims are related as subcombinations, having separate utility, and a separate status in the art because of their recognized divergent subject matter.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al (EP 3443704).
Regarding claims 1, 16, Baldemair et al disclose a method for steering a phased array antenna system, comprising: applying a first phase taper to an antenna array of the phased array antenna system (paragraph 815; and also paragraphs 730, 768 and 769); receiving a signal having a plurality of carrier frequencies at the phased array antenna system while the first phase taper is applied, wherein the plurality of carrier frequencies includes at least first and second carrier frequencies, wherein a frequency of the first carrier frequency is less than a frequency of the second carrier frequency (paragraph 1155; and also paragraphs 362-367).  Baldemair et al fail to disclose the plurality of carrier frequencies includes a third carrier frequency, wherein a frequency of the second carrier frequency is less than a frequency of the third carrier frequency, and 
Regarding claim 14, Baldemair et al disclose the use of OFDM (paragraph 8).
Regarding claim 15, within the implementation of the technique of Baldemair et al, it would have been obvious to one of ordinary skill in the art to determine a received signal strength indication for each carrier frequency in order to perform an efficient communication.
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648